Boslaugh, J.
The defendant was charged with issuing a check in the amount of $184.45 upon the State Bank of Trenton, at Trenton, Nebraska, when he knew that he had no account or deposit in the bank. Upon a plea of guilty he was sentenced to imprisonment for 8 to 5 years. He has appealed and contends the sentence is excessive.
The defendant is 27 years of age and has an arrest record commencing in 1966. He was convicted of forgery in 1967 and again in 1970. He was convicted of joy riding in 1968 and of motor vehicle theft in 1973. He has served at least three prison sentences.
The penalty provided by the statute is imprisonment in the county jail for not to exceed 1 year, or in the Nebraska Penal and Correctional Complex for not to exceed 10 years, or a fine of $50 to $5,000. § 28-1212, R. R. S. 1943. In view of the defendant’s record, there is no basis upon which it could be said that the sentence imposed was excessive. The judgment of the District Court is affirmed.
Affirmed.